DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-6, 8-10, 12-13, 15-17 and 19 are pending for examination in this application.

Response to Arguments
Applicant's arguments filed 5/28/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant argues the claim contains additional elements that integrate the judicial exception into a practical application. Specifically, a method is proposed for allowing architects to encode any architecting framework and use it to address their architecting needs. This proposed method is a concept inextricably tied to computer technology and distinct from the types of concepts found by the courts to be abstract. Applicant also cites unique technical features/advancements. When looking at all of this, Applicant argues the claimed subject matter includes limitations that represent integration of abstract idea into a practical application because an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field i.e. the claimed features are implemented by a particular system comprising a processor for executing the technical features such that the invention goes beyond supporting a specific architecture technique. It allows any architecture 
Applicant argues the claims recite additional elements that amount to significantly more than the judicial exception. To support this, Applicant provides a list of items believed to achieve significantly more. Applicant also cites multiple paragraphs of the specification. The Examiner disagrees as the purported improvements must be reflected by the broadest reasonable interpretation of the claimed inventions. The listed items are not reflected in the claimed limitations, it is noted that the features upon which applicant relies (i.e., Listed items 1-14 on pages 17 and 18 of the response) are not recited in the rejected claims.  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, taking all the claim elements individually, or in combination, the claim as a whole does not amount to "significantly more" than an abstract idea of itself.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues that Sarkar fails to disclose amended claim limitations. As this newly amended subject matter of the claim has not been previously considered or examined, the Examiner believes all of Applicants arguments are addressed by the detailed mapping of the claimed limitations to the cited prior art. See 103 rejection below.
Applicant argues the Sakar reference does not teach the limitations of Claim 4 that have been incorporated into claim 1. As well as stating that the instant invention facilitates description of an architecture using multiple architecture description languages (ADL's) The Examiner disagrees and points Applicant to the cited section and to the requirements of the claim limitation itself. The claim requires wherein a potential architecture design amongst the set of potential architectural designs is defined by at least one of one or more Architecture Description Languages (ADL) or one or more Architecture Description Models (ADM);. Here in [0006] of the Sakar reference as cited an architecture design is defined by the Architecture Description Languages (ADL) as required by the claim. The additional arguments presented by Applicant are not required by the claim. Therefore, the cited section teaches the limitation as claimed.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-6, 8-10, 12-13, 15-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This judicial exception is not integrated into a practical application because the claims lack additional elements or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Step 1: Claims 1-3 and 5-6 are directed to a method, which is a process, which is a statutory category of invention. Claims 8-10, 12-13 are directed to system, which is a manufacture, which is a statutory category of invention. Claims 15-17 and 19 are directed to a non-transitory machine readable information storage media, which is a manufacture, which is a statutory category of invention. Therefore, claims 1-3, 5-6, 8-10, 12-13, 15-17 and 19 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claim 1 is directed to the abstract idea of determining values for a model, constituting an abstract idea based on concepts performed in the human mind, or with defining, by one or more hardware processors, a plurality of architectural components, wherein the plurality of architectural components comprise a plurality of architecting workspaces, an architecture technique, a run-time and an architecture repository, and wherein the plurality of architecting workspaces comprise inter-alia of a process model and a component model (301);” is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of “transforming, by performing a plurality of steps, the unstructured set of information into a structured set of information by the plurality of architecting workspaces, wherein the plurality of steps comprise: generating …, performing … and facilitating architecture implementation …” is a process step that covers both a mathematical concept and a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, the claims merely implement an abstract idea. In particular, claim 1 recites the additional element of “obtaining, from the architecture repository, an unstructured set of information comprising of an analytical data and a non-analytical data relevant to a set of architectural problems, wherein the unstructured set of information is gathered from a plurality of sources (302);” is a process, that under its broadest reasonable interpretation, is a data gathering step. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more architectural design, architecting workspaces and architecture technique, however this merely links the method to a technological environment. The processors in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and comparing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). As described in MPEP 2106.05(f), limitations that amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer.). As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.
Step 2B: Claim 1 includes the additional element of “architectural design”, “architecting workspaces” and “architecture technique”. These additional elements just link the claim to a technological environment. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of judicial exception to a particular field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field Diamond v. Diehr, 450 U.S. 175, 192 n. 14, 209 USPQ 1, 10 n. 14 (1981). Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered alone or in combination, do not amount to significantly more than the judicial exception. The additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception which does not add meaningful limits to practicing the abstract idea. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Claim 8 recites limitations similar to those of claim and the rationale set forth above regarding step 2A, prongs 1 and 2 and step 2B apply. Claim 8 is also an apparatus claim performing the steps of claim 1. Claim 8 recites the system within the preamble of the claim, such 
Claim 15 recites limitations similar to those of claim 1 and the rationale set forth above regarding step 2A, prongs 1 and 2 and step 2B apply. Claim 15 is an apparatus claim and performing the method of claim 1. The claim recites the non-transitory machine readable system within the preamble of the claim, such that the body of the claims do not use the additional elements of defining, by one or more hardware processors, a plurality of architectural components, wherein the plurality of architectural components comprise a plurality of architecting workspaces, an architecture technique, a run-time and an architecture repository, and wherein the plurality of architecting workspaces comprise inter-alia of a process model and a component model, obtaining, from the architecture repository, an unstructured set of 
The dependent claims include the same abstract ideas and mathematical techniques recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2, 9 and 16 disclose wherein the step of formulating the set of potential architectural designs comprises evaluating, based upon one or more evaluation techniques, the set of potential architectural designs for generating the multi-functional architectural design, and wherein the evaluation comprises analyzing the set of potential architectural designs using the one or more analysis techniques. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of 
Dependent claims 3, 10 and 17 disclose wherein the step of formulating the set of potential architectural designs is preceded by identifying, based upon at least one of a built-in function or a plug-in function, a set of functionalities and a set of architectural resources to execute the plurality of architectural components. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claims 5 and 12 disclose wherein the step of defining the plurality of architectural components comprises defining a plurality of tasks for executing the architecture technique based upon the process model. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claims 6 and 13 disclose wherein the step of defining the plurality of tasks comprises defining one or more sequences corresponding to the plurality of tasks based upon the process model, and wherein the one or more sequences determine the order in which the plurality of tasks are to be executed. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an 
Dependent claim 19 discloses wherein the step of defining the plurality of architectural components comprises defining a plurality of tasks for executing the architecture technique based upon the process model, wherein defining the plurality of tasks comprises defining one or more sequences corresponding to the plurality of tasks based upon the process model, and wherein the one or more sequences determine the order in which the plurality of tasks are to be executed. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Thus, claims 3, 5-6, 8-10, 12-13, 15-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (U.S. Publication No. 2007/0061354 A1), hereinafter Sarkar in view of Bowman-Amuah (U.S. Publication No. 2001/0052108 A1) in further view of Hadar et al. (U.S. Publication No. 2016/0313979 A1), hereinafter Hadar.
As to claim 1, Sarkar teaches a method of generating multi-functional architectural design to facilitate an inter-environmental architecture implementation in a computing device, the method comprising a processor implemented steps of: transforming, by performing a plurality of steps, the unstructured set of information into a structured set of information by the plurality of architecting workspaces, wherein the plurality of steps comprise: (a)    generating, by implementing one or more analysis techniques, a first set of information comprising of analysis on the set of architectural problems (303(a)), (Paragraph [0041], a report generation module 32 is adapted to generate the architecture document and various traceability analysis reports during implementation of the architecture. The report generation module 32 can interact with the analysis module 30 to obtain the analysis data on a given architecture description.);
(b)    defining a plurality of information entities corresponding to the set of architectural problems (303(b)), (Fig. 9, Paragraph [0026], Concerns are those interests which pertain to the 

Examiner’s Note: From the specification, some of the architectural problems are overall software quality, large, complex and sophisticated software system, mobility, real time response, end-user computing devices and information from them, etc.

(c)    synthesizing, using the plurality of information entities, a second set of information, wherein the second set of information comprises a plurality of data, models and solutions corresponding to the set of architectural problems (303(c)), (Paragraph [0014], FIG. 3 is a flowchart illustrating an exemplary method for generating the architecture for a business system, in accordance with an aspect of an illustrated embodiment, Paragraph [0029]-[0030], The viewpoint desirably determines the languages (including notations, model, or product types) to be used to describe the view, and any associated modeling methods or analysis techniques to be applied to these representations of the view. The architecture of such a business system desirably has the capacity to model these characteristics, that is quality of service requirements such as performance, reliability, maintainability which the architectural problems, Paragraph [0039], a generalized solution to a problem.);
wherein the synthesizing comprises creating solutions by amalgamating architectural concepts, architecture principles, solution properties, partial solution snippets and design patterns; (Fig. 1, Paragraph [0040], an architectural solution is created from the various analyses; [0045], architectural concepts; [0035], [0056], architecture principles; [0007], solution properties; [0039], [0061], [0070], partial solution snippets; [0039], [0061], [0065], design patterns)
(d)    generating, by implementing the one or more analysis techniques, a third set of information comprising of analysis on a set of architectural solutions (303(d)), (Fig. 1, Paragraph [0040], Referring back to FIG. 1, the system 10 desirably includes an analysis module 30 adapted to perform various analysis of the architecture of the business system, which has already been created from the view and viewpoint module. The analysis module 30 can retrieve the architecture description through the storage module 24 and perform analysis.  The analysis module 30 can also take the output of the view and viewpoint module 14 to perform various analyses.);
(e)    identifying, based upon the third set of information, a set of potential architectural solutions (303(e)), (Paragraph [0041], lines 12-14, the report generation module 32 can interact with the analysis module 30 to obtain the analysis data on a given architecture description); and
(f)    formulating, by the architecture technique, a set of potential architectural designs, wherein the set of potential architectural designs correspond to one or more architectural solutions amongst the set of potential architectural solutions identified (303(f)), (Paragraph [0035], lines 1-6, The illustrated system 10 desirably also includes a design rationale module 20 and a viewpoint traceability module 22. The design rationale module 20 can provide a prescriptive approach to define architecture principles, architecture decision, and architecture rationale by defining design rationale notations and explicit modeling constructs, and Paragraph 
wherein a potential architecture design amongst the set of potential architectural designs is defined by at least one of one or more Architecture Description Languages (ADL) or one or more Architecture Description Models (ADM), (Sarkar, Paragraph [0006], There are many ways for architecture description to model various aspects of business architectures. Broadly there are two exemplary categories of languages recommended for architecture description, namely object oriented notations and languages such as the Universal Modeling Language (UML) and a class of Architecture Description Languages (ADL)). Doing so enables one to prescribe what an architecture should model as most ADLs are based on formal descriptions which helps to verify and analyze the architecture models created using an ADL, (Sarkar, Paragraph [0006]).
performing, based upon the structured set of information, at least one of one of below by implementing the architecture technique: (a)    logically integrating in a hierarchy a plurality of architecture artefacts and a plurality of architecture work-products (304(a)), (Paragraph [0081], lines 9-14, the sequence of instructions can include program code adapted for establishing requirements for design traceability of the plurality of viewpoints and program code adapted for providing modeling notations adapted to generate a relationship among the plurality of viewpoints);
(b)    mapping the first set of information, the second set of information, the third set of information, the set of potential architectural designs and the set of potential architectural solutions (304(b)), (Paragraph [0080], The sequence of instructions as explained in the method steps can include, but is not limited to, program code adapted for modeling a plurality of viewpoints adapted for describing the architecture of the business system in form of a collection of views and program code adapted for creating a software organization viewpoint that is adapted to provide a design framework for the architecture. The sequence of instructions can further include program code adapted for creating a first plurality of notations for each of the plurality of viewpoints for describing the plurality of viewpoints and program code adapted for creating a second plurality of notations for capturing design rationale indicative of the first plurality of notations. Furthermore, the sequence of instructions can include program code adapted for analyzing the software organization viewpoint and the plurality of viewpoints based on at least the second plurality of notations to generate the architecture of the business system.); and
(c)    generating, using one or more architectural description techniques, a fourth set of information comprising one or more architectural descriptions, views and models corresponding to each potential architecture solution amongst the set of potential architectural solutions (304(c)), (Paragraph [0028], The architecture description of a software intensive system desirably addresses the diverse set of stakeholder's concerns. Due to the diversity of the stakeholders concerns, the architecture may not be described in a one-dimensional way. Desirably, the architecture description is organized into a collection of views, where each view describes the architecture of the system from a specific perspective. Such a and
facilitating, based upon the one or more architectural description techniques and the mapping, the inter-environmental architecture implementation by:
(a)    identifying a final architectural design amongst the set of potential architectural designs, wherein the final architectural design corresponds to one or more potential architectural solutions amongst the set of potential architectural solutions (305(a)), (Paragraph [0035], lines 1-6, The illustrated system 10 desirably also includes a design rationale module 20 and a viewpoint traceability module 22. The design rationale module 20 can provide a prescriptive approach to define architecture principles, architecture decision, and architecture rationale by defining design rationale notations and explicit modeling constructs, and Paragraph [0049], lines 5-11, The module 50 further can include a second plurality of notations for capturing the design rationale indicative of the first plurality of notations. Likewise, the viewpoint module 50 can also include a third plurality of notations adapted to associate quality of service attributes to at least one of the plurality of viewpoints, or to the first plurality of notations, or to the second plurality of notations, or to combinations thereof); and
(b)    generating a final set of integrated architectural descriptions, wherein the final set of integrated architectural descriptions correspond to the one or more potential architectural solutions amongst the set of potential architectural solutions (305(b)), (Paragraph [0028], The 
Sarkar does not disclose defining, by one or more hardware processors, a plurality of architectural components, wherein the plurality of architectural components comprise a plurality of architecting workspaces, an architecture technique, a run-time and an architecture repository, and wherein the plurality of architecting workspaces comprise inter-alia of a process model and a component model (301);
Bowman-Amuah teaches defining, by one or more hardware processors, a plurality of architectural components, (Bowman-Amuah, Paragraph [0029], lines 3-5, An object is a software package that contains both data and a collection of related structures and procedures), wherein the plurality of architectural components comprise a plurality of architecting workspaces, (Paragraph [1379], The component-based systems, however, have the data model and process models encapsulated within the object model. In addition, the design of the component model is directly affected by the business processes which govern the way these objects interact.  an architecture technique, (Paragraph [2137], line 1-2, obtaining raw data in the event/data generation layer), a run-time and an architecture repository, (Paragraph [0986], lines 3-5, A repository can store standard data, process, design, and development objects for use during application development activities) and wherein the plurality of architecting workspaces comprise inter-alia of a process model and a component model (301), (Paragraph [0030], lines 1-4, OOP components are reusable software modules which present an interface that conforms to an object model and which are accessed at run-time through a component integration architecture). Examiner’s Note: From the specification, plurality of architectural components may encapsulate information, a set of access methods and transformative operations hence the object can be seen as a component. Architecture technique is a plurality of tasks or activities such as obtaining data. Architecting workspace comprise process model and component model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar to incorporate the teachings of Bowman-Amuah defining, by one or more hardware processors, a plurality of architectural components, wherein the plurality of architectural components comprise a plurality of architecting workspaces, an architecture technique, a run-time and an architecture repository, and wherein the plurality of architecting workspaces comprise inter-alia of a process model and a component model (301). Doing so enables the identifying architecture components to describe infrastructure utility components such as databases, middleware, directories, identifying application 
Sarkar does not disclose obtaining, from the architecture repository, an unstructured set of information comprising of an analytical data and a non-analytical data relevant to a set of architectural problems, wherein the unstructured set of information is gathered from a plurality of sources (302);
Bowman-Amuah teaches obtaining, from the architecture repository, an unstructured set of information comprising of an analytical data and a non-analytical data relevant to a set of architectural problems, wherein the unstructured set of information is gathered from a plurality of sources (302), (Bowan-Amuah, Paragraph [0983], Information Management of the development architecture is provided through an integrated development repository. At this level of integration, tools share a common repository of development objects, design documents, source code, test plans and data. Ideally, the repository would be a single database with an all-encompassing information model. Realistically, the repository must be built by integrating the repositories of the different development tools through interfaces. Tool vendors may also build part of the integrated repository by integrating specific products).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar to incorporate the teachings of Bowman-Amuah by obtaining, from the architecture repository, an unstructured set of information comprising of an analytical data and a non-analytical data relevant to a set of architectural problems, wherein the unstructured set of information is gathered from a plurality of sources (302). Doing so enables one to reuse analysis and design objects and deliverables from the 
The combination of Sarkar and Bowman-Amuah does not explicitly teach wherein the step of identifying the final architectural design comprises defining a unified standard of interaction corresponding to the defined plurality of architectural components based upon the component model
Hadar teaches wherein the step of identifying the final architectural design comprises defining a unified standard of interaction corresponding to the defined plurality of architectural components based upon the component model, (Hadar, Paragraph [0005], lines 1-8, According to one aspect of the present disclosure, a method for modeling an enterprise architecture includes associating, by the computer, a plurality of desired business capabilities with a plurality of requirements; and associating, by the computer, each of a plurality of technology components with one or more of the plurality of requirements, based on a respective technology supporting the one or more requirements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar and Bowman-Amuah to incorporate the teachings of Hadar wherein the step of identifying the final architectural design comprises defining a unified standard of interaction corresponding to the defined plurality of architectural components based upon the component model. Doing so the program code also includes program code configured, when executed by the processor, to construct a model of the enterprise architecture, said constructing comprising linking each of the technology components with one or more of the desired business capabilities based on the associating of the plurality of 

Regarding claim 2, the combination of Sarkar, Bowman-Amuah and Hadar teaches the method of claim 1. Sarkar teaches wherein the step of formulating the set of potential architectural designs comprises evaluating, based upon one or more evaluation techniques, the set of potential architectural designs for generating the multi-functional architectural design, and wherein the evaluation comprises analyzing the set of potential architectural designs using the one or more analysis techniques, (Paragraph [0036], This formal approach of capturing design rationale allows the user 16 to unambiguously explain (e.g., via notations that are captured and stored) why certain design decisions have been taken and their merits/demerits. This in turn helps the downstream design team and other stakeholders to understand, and more accurately translate, the architecture into an implementation. The viewpoint traceability module 22 desirably guides the user 16 to capture architecture models so as to become traceable to the requirement (upstream) and design (downstream). In other words, the viewpoint level traceability provides traceability among the views and viewpoints). Doing so allows modeling elements like business process activities, tasks and use cases to be linked with modeling elements like business systems and subsystems, (Sarkar, Paragraph [0036]).

As to claim 3, the combination of Sarkar, Bowman-Amuah and Hadar teaches the method of claim 1. Sarkar teaches wherein the step of formulating the set of potential architectural designs is preceded by identifying, based upon at least one of a built-in function or a plug-in function, a set of functionalities and a set of architectural resources to execute the plurality of architectural components, (Paragraph [0004], A large and complex business system performs multiple business processes across various geographical locations. A software implementation of such a business system automates these business processes for higher accuracy, efficiency and productivity. The software architecture (also sometimes called architecture hereinafter) in this context is a specification that captures the structure and functionality of the software that implements the business system. The specification helps the various developers to understand and analyze different functional and quality of service aspects of the business system well before the software implementation of the business system). Doing so enables one to understand and analyze different functional and quality of service aspects of the system before the software implementation of the system, (Sarkar, Paragraph [0004]).

As to claim 5, the combination of Sarkar, Bowman-Amuah and Hadar teaches the method of claim 1. However, Sarkar and Bowman-Amuah does not specifically teach wherein the step of defining the plurality of architectural components comprises defining a plurality of tasks for executing the architecture technique based upon the process model.
Hadar teaches wherein the step of defining the plurality of architectural components comprises defining a plurality of tasks for executing the architecture technique based upon the process model, (Hadar, Paragraph [0005], lines 8-16, The method also includes constructing, by the computer, a model of the enterprise architecture, said constructing comprising linking each of the technology components with one or more of the desired business capabilities based on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar to incorporate the teachings of Hadar wherein the step of defining the plurality of architectural components comprises defining a plurality of tasks for executing the architecture technique based upon the process model. Doing this explains what has to be done by the system by identifying the necessary task, action or activity that must be accomplished, (Hadar, Paragraph [0027]).

As to claim 6, the combination of Sarkar, Bowman-Amuah and Hadar teaches the method of claim 1. However, Sarkar and Bowman-Amuah does not specifically teach wherein the step of defining the plurality of tasks comprises defining one or more sequences corresponding to the plurality of tasks based upon the process model, and wherein the one or more sequences determine the order in which the plurality of tasks are to be executed.
Hadar teaches wherein the step of defining the plurality of tasks comprises defining one or more sequences corresponding to the plurality of tasks based upon the process model, and wherein the one or more sequences determine the order in which the plurality of tasks are to be executed, (Hadar, Paragraph [0048], lines 2-6, The implementation roadmap may specify what technologies need to be installed, in what order they need to be installed, and the associated activities that need to take place as part of each phase of the implementation roadmap, Paragraph [0067], lines 11-15, The technologies can be arranged as an architecture roadmap in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar to incorporate the teachings of Hadar wherein the step of defining the plurality of tasks comprises defining one or more sequences corresponding to the plurality of tasks based upon the process model, and wherein the one or more sequences determine the order in which the plurality of tasks are to be executed. Doing so enables one to know activities during implementation such as scope of deployment, scope of use, scope of users, training required, (Sarkar, Paragraph [0048]).

As to claim 8, Sarkar teaches a system (100) for generating multi-functional architectural design to facilitate an inter-environmental architecture implementation in a computing device, the system (100) comprising: a memory (102) storing instructions, (Paragraph [0079], lines 5-8, In such a system, the various software modules are desirably stored in memory and are accessed by the processor as required to carry out the process described herein as a computer implemented process);
one or more communication interfaces (106), (Paragraph [0025], lines 10-13, The environment can include other systems that interact with the system of interest, either directly via interfaces or indirectly in other ways.); and
one or more hardware processors (104) coupled to the memory (102) via the one or more communication interfaces (106), wherein the one or more hardware processors (104) are configured by the instructions to, (Paragraph [0033], lines 1-6, FIG. 1 illustrates an exemplary 
transform, by performing a plurality of steps, the unstructured set of information into a structured set of information by the plurality of architecting workspaces (203), wherein the plurality of steps comprise: (a)    generate, by implementing one or more analysis techniques, a first set of information comprising of analysis on the set of architectural problems, (Sarkar, Paragraph [0041], a report generation module 32 is adapted to generate the architecture document and various traceability analysis reports during implementation of the architecture. The report generation module 32 can interact with the analysis module 30 to obtain the analysis data on a given architecture description.);
(b)    define a plurality of information entities corresponding to the set of architectural problems, (Fig. 9, Sarkar, Paragraph [0026], Concerns are those interests which pertain to the system's development, its operation or any other aspects that are critical or otherwise important to one or more stakeholders. Concerns include system considerations, such as functionality of the system and various quality of service (QoS) attributes such as performance, reliability, security, distribution, manageability and so on); Examiner’s Note: From the specification, some of the architectural problems are overall software quality, large, complex and sophisticated software system, mobility, real time response, end-user computing devices and information from them, etc.
(c)    synthesize, using the plurality of information entities, a second set of information, wherein the second set of information comprises a plurality of data, models and solutions corresponding to the set of architectural problems, (Sarkar, Paragraph [0014], FIG. 3 is a flowchart illustrating an exemplary method for generating the architecture for a business system, in accordance with an aspect of an illustrated embodiment, Paragraph [0029]-[0030], The viewpoint desirably determines the languages (including notations, model, or product types) to be used to describe the view, and any associated modeling methods or analysis techniques to be applied to these representations of the view. The architecture of such a business system desirably has the capacity to model these characteristics, that is quality of service requirements such as performance, reliability, maintainability which the architectural problems, Paragraph [0039], a generalized solution to a problem.);
wherein the synthesizing comprises creating solutions by amalgamating architectural concepts, architecture principles, solution properties, partial solution snippets and design patterns; (Fig. 1, Paragraph [0040], an architectural solution is created from the various analyses; [0045], architectural concepts; [0035], [0056], architecture principles; [0007], solution properties; [0039], [0061], [0070], partial solution snippets; [0039], [0061], [0065], design patterns)
(d)    generate, by implementing the one or more analysis techniques, a third set of information comprising of analysis on a set of architectural solutions, (Fig. 1, Sarkar, Paragraph [0040], Referring back to FIG. 1, the system 10 desirably includes an analysis module 30 adapted to perform various analysis of the architecture of the business system, which has already been created from the view and viewpoint module. The analysis module 30 can retrieve the architecture description through the storage module 24 and perform analysis.  The analysis 
(e)    identify, based upon the third set of information, a set of potential architectural solutions, (Sarkar, Paragraph [0041], lines 12-14, the report generation module 32 can interact with the analysis module 30 to obtain the analysis data on a given architecture description); and
(f)    formulate, by the architecture technique (204), a set of potential architectural designs, wherein the set of potential architectural designs correspond to one or more architectural solutions amongst the set of potential architectural solutions identified, (Sarkar, Paragraph [0035], lines 1-6, The illustrated system 10 desirably also includes a design rationale module 20 and a viewpoint traceability module 22. The design rationale module 20 can provide a prescriptive approach to define architecture principles, architecture decision, and architecture rationale by defining design rationale notations and explicit modeling constructs, and Paragraph [0049], lines 5-11, The module 50 further can include a second plurality of notations for capturing the design rationale indicative of the first plurality of notations. Likewise, the viewpoint module 50 can also include a third plurality of notations adapted to associate quality of service attributes to at least one of the plurality of viewpoints, or to the first plurality of notations, or to the second plurality of notations, or to combinations thereof);
wherein a potential architecture design amongst the set of potential architectural designs is defined by at least one of one or more Architecture Description Languages (ADL) or one or more Architecture Description Models (ADM), (Sarkar, Paragraph [0006], There are many ways for architecture description to model various aspects of business architectures. Broadly there are two exemplary categories of languages recommended for architecture description, 
perform, based upon the structured set of information, at least one of one of below by implementing the architecture technique (204): (a)    logically integrate in a hierarchy a plurality of architecture artefacts and a plurality of architecture work-products, (Sarkar, Paragraph [0081], lines 9-14, the sequence of instructions can include program code adapted for establishing requirements for design traceability of the plurality of viewpoints and program code adapted for providing modeling notations adapted to generate a relationship among the plurality of viewpoints);
(b)    map the first set of information, the second set of information, the third set of information, the set of potential architectural designs and the set of potential architectural solutions, (Sarkar, Paragraph [0080], The sequence of instructions as explained in the method steps can include, but is not limited to, program code adapted for modeling a plurality of viewpoints adapted for describing the architecture of the business system in form of a collection of views and program code adapted for creating a software organization viewpoint that is adapted to provide a design framework for the architecture. The sequence of instructions can further include program code adapted for creating a first plurality of notations for each of the plurality of viewpoints for describing the plurality of viewpoints and program code adapted for creating a second plurality of notations for capturing design rationale indicative of the first plurality of notations. Furthermore, the sequence of instructions can include program code 
(c)    generate, using one or more architectural description techniques, a fourth set of information comprising one or more architectural descriptions, views and models corresponding to each potential architecture solution amongst the set of potential architectural solutions, (Sarkar, Paragraph [0028], The architecture description of a software intensive system desirably addresses the diverse set of stakeholder's concerns. Due to the diversity of the stakeholders concerns, the architecture may not be described in a one-dimensional way. Desirably, the architecture description is organized into a collection of views, where each view describes the architecture of the system from a specific perspective. Such a view is desirably described using a set of architecture modeling notations and desirably addresses one or more of the concerns of the system stakeholders, Paragraph [0009], lines 2-7, The method of this embodiment comprises modeling a plurality of viewpoints adapted for describing the architecture of the business system in the form of a collection of views and creating a software organization viewpoint adapted for providing a design framework for the architecture.); and
facilitate, based upon the one or more architectural description techniques and the mapping, the inter-environmental architecture implementation by: 1(a)    identify a final architectural design amongst the set of potential architectural designs, wherein the final architectural design corresponds to one or more potential architectural solutions amongst the set of potential architectural solutions, (Sarkar, Paragraph [0035], lines 1-6, The illustrated system 10 desirably also includes a design rationale module 20 and a viewpoint traceability 
(b)    generate a final set of integrated architectural descriptions, wherein the final set of integrated architectural descriptions correspond to the one or more potential architectural solutions amongst the set of potential architectural solutions, (Sarkar, Paragraph [0028], The architecture description of a software intensive system desirably addresses the diverse set of stakeholder's concerns. Due to the diversity of the stakeholders concerns, the architecture may not be described in a one-dimensional way. Desirably, the architecture description is organized into a collection of views, where each view describes the architecture of the system from a specific perspective. Such a view is desirably described using a set of architecture modeling notations and desirably addresses one or more of the concerns of the system stakeholders, Paragraph [0009], lines 2-7, The method of this embodiment comprises modeling a plurality of viewpoints adapted for describing the architecture of the business system in the form of a collection of views and creating a software organization viewpoint adapted for providing a design framework for the architecture).
define, by the one or more hardware processors (104), a plurality of architectural components, wherein the plurality of architectural components comprise a plurality of architecting workspaces (203), an architecture technique (204), a run-time (202) and an architecture repository (201), and wherein the plurality of architecting workspaces (203) comprise inter-alia of a process model (213) and a component model (216).
Bowman-Amuah teaches define, by the one or more hardware processors (104), a plurality of architectural components, (Bowman-Amuah, Paragraph [0029], lines 3-5, An object is a software package that contains both data and a collection of related structures and procedures), wherein the plurality of architectural components comprise a plurality of architecting workspaces (203), (Paragraph [1379], The component-based systems, however, have the data model and process models encapsulated within the object model. In addition, the design of the component model is directly affected by the business processes which govern the way these objects interact. Therefore, with component-based systems, the object and component models encapsulate the data and process models), an architecture technique (204), (Paragraph [2137], line 1-2, obtaining raw data in the event/data generation layer), a run-time (202) and an architecture repository (201), (Paragraph [0986], lines 3-5, A repository can store standard data, process, design, and development objects for use during application development activities) and wherein the plurality of architecting workspaces (203) comprise inter-alia of a process model (213) and a component model (216), (Paragraph [0030], lines 1-4, OOP components are reusable software modules which present an interface that conforms to an object model and which are accessed at run-time through a component integration architecture). 

Examiner’s Note: From the specification, plurality of architectural components may encapsulate information, a set of access methods and transformative operations hence the object can be seen as a component. Architecture technique is a plurality of tasks or activities such as obtaining data. Architecting workspace comprise process model and component model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar to incorporate the teachings of Bowman-Amuah define, by the one or more hardware processors (104), a plurality of architectural components, wherein the plurality of architectural components comprise a plurality of architecting workspaces (203), an architecture technique (204), a run-time (202) and an architecture repository (201), and wherein the plurality of architecting workspaces (203) comprise inter-alia of a process model (213) and a component model (216). Doing so enables the identifying architecture components to describe infrastructure utility components such as databases, middleware, directories, identifying application components that describes logical components of system, and organizing application and architecture components into tiers, (Sarkar, Paragraph [0063]).
Sarkar does not disclose obtain, from the architecture repository (201), an unstructured set of information comprising of an analytical data and a non-analytical data relevant to a set of architectural problems, wherein the unstructured set of information gathered from a plurality of sources.
Bowman-Amuah teaches obtain, from the architecture repository (201), an unstructured set of information comprising of an analytical data and a non-analytical data relevant to a set of architectural problems, wherein the unstructured set of information gathered from a plurality of sources, (Bowman-Amuah, Information Management of the development architecture is provided through an integrated development repository. At this level of integration, tools share a common repository of development objects, design documents, source code, test plans and data. Ideally, the repository would be a single database with an all-encompassing information model. Realistically, the repository must be built by integrating the repositories of the different development tools through interfaces. Tool vendors may also build part of the integrated repository by integrating specific products).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar to incorporate the teachings of Bowman-Amuah obtain, from the architecture repository (201), an unstructured set of information comprising of an analytical data and a non-analytical data relevant to a set of architectural problems, wherein the unstructured set of information gathered from a plurality of sources. Doing so enables the identifying architecture components to describe infrastructure utility components such as databases, middleware, directories, identifying application components that describes logical components of system, and organizing application and architecture components into tiers, (Sarkar, Paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowman-Amuah to incorporate the teachings of Sarkar by transform, by performing a plurality of steps, the unstructured set of information into a structured set of information by the plurality of architecting workspaces (203), perform, based upon the structured set of information, at least one of one of below by implementing the 
The combination of Sarkar and Bowman-Amuah does not explicitly teach wherein the step of identifying the final architectural design comprises defining a unified standard of interaction corresponding to the defined plurality of architectural components based upon the component model
Hadar teaches wherein the step of identifying the final architectural design comprises defining a unified standard of interaction corresponding to the defined plurality of architectural components based upon the component model, (Hadar, Paragraph [0005], lines 1-8, According to one aspect of the present disclosure, a method for modeling an enterprise architecture includes associating, by the computer, a plurality of desired business capabilities with a plurality of requirements; and associating, by the computer, each of a plurality of technology components with one or more of the plurality of requirements, based on a respective technology supporting the one or more requirements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar and Bowman-Amuah to incorporate the teachings of Hadar wherein the step of identifying the final architectural design comprises defining a unified standard of interaction corresponding to the defined plurality of architectural components based upon the component model. Doing so the program code also includes 

Regarding claim 9, the combination of Sarkar, Bowman-Amuah and Hadar teaches the system of claim 8. Sarkar teaches wherein the step of formulating the set of potential architectural designs comprises evaluating, based upon one or more evaluation techniques, the set of potential architectural designs for generating the multi-functional architectural design, and wherein the evaluation comprises analyzing the set of potential architectural designs using the one or more analysis techniques, (Paragraph [0036], This formal approach of capturing design rationale allows the user 16 to unambiguously explain (e.g., via notations that are captured and stored) why certain design decisions have been taken and their merits/demerits. This in turn helps the downstream design team and other stakeholders to understand, and more accurately translate, the architecture into an implementation. The viewpoint traceability module 22 desirably guides the user 16 to capture architecture models so as to become traceable to the requirement (upstream) and design (downstream). In other words, the viewpoint level traceability provides traceability among the views and viewpoints). Doing so allows modeling elements like business process activities, tasks and use cases to be linked with modeling elements like business systems and subsystems, (Sarkar, Paragraph [0036]).

Regarding claim 10, the combination of Sarkar, Bowman-Amuah and Hadar teaches the system of claim 8. Sarkar teaches wherein the one or more hardware processors (104) are configured to formulate the set of potential architectural designs by identifying, based upon at least one of a built-in function (207) or a plug-in function (208), a set of functionalities and a set of architectural resources to execute the plurality of architectural components, (Paragraph [0004], A large and complex business system performs multiple business processes across various geographical locations. A software implementation of such a business system automates these business processes for higher accuracy, efficiency and productivity. The software architecture (also sometimes called architecture hereinafter) in this context is a specification that captures the structure and functionality of the software that implements the business system. The specification helps the various developers to understand and analyze different functional and quality of service aspects of the business system well before the software implementation of the business system). Doing so enables one to understand and analyze different functional and quality of service aspects of the system before the software implementation of the system, (Sarkar, Paragraph [0004]).
 
As to claim 12, the combination of Sarkar, Bowman-Amuah and Hadar teaches the system of claim 8. However, Sarkar and Bowman-Amuah does not specifically teach wherein the one or more hardware processors (104) are configured to define a plurality of tasks for executing the architecture technique (204) based upon the process model (213).
wherein the one or more hardware processors (104) are configured to define a plurality of tasks for executing the architecture technique (204) based upon the process model (213), (Hadar, Paragraph [0005], lines 8-16, The method also includes constructing, by the computer, a model of the enterprise architecture, said constructing comprising linking each of the technology components with one or more of the desired business capabilities based on the associating of the plurality of desired business capabilities with the plurality of requirements and the associating of each of the plurality of technology components with one or more of the plurality of requirements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar and Bowman-Amuah to incorporate the teachings of Hadar wherein the one or more hardware processors (104) are configured to define a plurality of tasks for executing the architecture technique (204) based upon the process model (213). Doing this explains what has to be done by the system by identifying the necessary task, action or activity that must be accomplished, (Hadar, Paragraph [0027]).

As to claim 13, the combination of Sarkar, Bowman-Amuah and Hadar teaches the system of claim 8. However, Sarkar and Bowman-Amuah does not specifically teach wherein the one or more hardware processors (104) are configured to define one or more sequences corresponding to the plurality of tasks based upon the process model (213), and wherein the one or more sequences determine the order in which the plurality of tasks are to be executed.
Hadar teaches wherein the one or more hardware processors (104) are configured to define one or more sequences corresponding to the plurality of tasks based upon the process model (213), and wherein the one or more sequences determine the order in which the plurality of tasks are to be executed, (Hadar, Paragraph [0048], lines 2-6, The implementation roadmap may specify what technologies need to be installed, in what order they need to be installed, and the associated activities that need to take place as part of each phase of the implementation roadmap, Paragraph [0067], lines 11-15, The technologies can be arranged as an architecture roadmap in order to provide an ordered sequence of when certain capabilities can be supported and what capabilities can be supported next).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar and Bowman-Amuah to incorporate the teachings of Hadar wherein the one or more hardware processors (104) are configured to define one or more sequences corresponding to the plurality of tasks based upon the process model (213), and wherein the one or more sequences determine the order in which the plurality of tasks are to be executed. Doing so enables one to know activities during implementation such as scope of deployment, scope of use, scope of users, training required, (Sarkar, Paragraph [0048]).

As to claim 15, Sarkar discloses one or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors causes the one or more hardware processor to perform a method for generating multi-functional architectural design to facilitate an inter-environmental architecture implementation in a computing device, said method comprising: transforming, by performing a plurality of steps, the unstructured set of information into a structured set of information by the plurality of architecting workspaces, wherein the plurality of steps comprise: (a)    generating, by implementing one or more analysis techniques, a first set of information comprising of analysis on the set of architectural problems, (Sarkar, Paragraph [0041], a report generation module 32 is adapted to generate the architecture document and various traceability analysis reports during implementation of the architecture. The report generation module 32 can interact with the analysis module 30 to obtain the analysis data on a given architecture description.);
(b)    defining a plurality of information entities corresponding to the set of architectural problems, (Fig. 9, Sarkar, Paragraph [0026], Concerns are those interests which pertain to the system's development, its operation or any other aspects that are critical or otherwise important to one or more stakeholders. Concerns include system considerations, such as functionality of the system and various quality of service (QoS) attributes such as performance, reliability, security, distribution, manageability and so on); Examiner’s Note: From the specification, some of the architectural problems are overall software quality, large, complex and sophisticated software system, mobility, real time response, end-user computing devices and information from them, etc.
(c)    synthesizing, using the plurality of information entities, a second set of information, wherein the second set of information comprises a plurality of data, models and solutions corresponding to the set of architectural problems, (Sarkar, Paragraph [0014], FIG. 3 is a flowchart illustrating an exemplary method for generating the architecture for a business system, in accordance with an aspect of an illustrated embodiment, Paragraph [0029]-[0030], The viewpoint desirably determines the languages (including notations, model, or product types) to be used to describe the view, and any associated modeling methods or analysis techniques to 
wherein the synthesizing comprises creating solutions by amalgamating architectural concepts, architecture principles, solution properties, partial solution snippets and design patterns; (Fig. 1, Paragraph [0040], an architectural solution is created from the various analyses; [0045], architectural concepts; [0035], [0056], architecture principles; [0007], solution properties; [0039], [0061], [0070], partial solution snippets; [0039], [0061], [0065], design patterns)
(d)    generating, by implementing the one or more analysis techniques, a third set of information comprising of analysis on a set of architectural solutions, (Fig. 1, Sarkar, Paragraph [0040], Referring back to FIG. 1, the system 10 desirably includes an analysis module 30 adapted to perform various analysis of the architecture of the business system, which has already been created from the view and viewpoint module. The analysis module 30 can retrieve the architecture description through the storage module 24 and perform analysis.  The analysis module 30 can also take the output of the view and viewpoint module 14 to perform various analyses.);
(e)    identifying, based upon the third set of information, a set of potential architectural solutions, (Sarkar, Paragraph [0041], lines 12-14, the report generation module 32 can interact with the analysis module 30 to obtain the analysis data on a given architecture description); and
(f)    formulating, by the architecture technique, a set of potential architectural designs, wherein the set of potential architectural designs correspond to one or more architectural solutions amongst the set of potential architectural solutions identified, (Sarkar, Paragraph [0035], lines 1-6, The illustrated system 10 desirably also includes a design rationale module 20 and a viewpoint traceability module 22. The design rationale module 20 can provide a prescriptive approach to define architecture principles, architecture decision, and architecture rationale by defining design rationale notations and explicit modeling constructs, and Paragraph [0049], lines 5-11, The module 50 further can include a second plurality of notations for capturing the design rationale indicative of the first plurality of notations. Likewise, the viewpoint module 50 can also include a third plurality of notations adapted to associate quality of service attributes to at least one of the plurality of viewpoints, or to the first plurality of notations, or to the second plurality of notations, or to combinations thereof);
wherein a potential architecture design amongst the set of potential architectural designs is defined by at least one of one or more Architecture Description Languages (ADL) or one or more Architecture Description Models (ADM), (Sarkar, Paragraph [0006], There are many ways for architecture description to model various aspects of business architectures. Broadly there are two exemplary categories of languages recommended for architecture description, namely object oriented notations and languages such as the Universal Modeling Language (UML) and a class of Architecture Description Languages (ADL)). Doing so enables one to prescribe what an architecture should model as most ADLs are based on formal descriptions which helps to verify and analyze the architecture models created using an ADL, (Sarkar, Paragraph [0006]).
performing, based upon the structured set of information, at least one of one of below by implementing the architecture technique: (a)    logically integrating in a hierarchy a plurality of architecture artefacts and a plurality of architecture work-products, (Sarkar, Paragraph [0081], lines 9-14, the sequence of instructions can include program code adapted for establishing requirements for design traceability of the plurality of viewpoints and program code adapted for providing modeling notations adapted to generate a relationship among the plurality of viewpoints);
(b)    mapping the first set of information, the second set of information, the third set of information, the set of potential architectural designs and the set of potential architectural solutions, (Sarkar, Paragraph [0080], The sequence of instructions as explained in the method steps can include, but is not limited to, program code adapted for modeling a plurality of viewpoints adapted for describing the architecture of the business system in form of a collection of views and program code adapted for creating a software organization viewpoint that is adapted to provide a design framework for the architecture. The sequence of instructions can further include program code adapted for creating a first plurality of notations for each of the plurality of viewpoints for describing the plurality of viewpoints and program code adapted for creating a second plurality of notations for capturing design rationale indicative of the first plurality of notations. Furthermore, the sequence of instructions can include program code adapted for analyzing the software organization viewpoint and the plurality of viewpoints based on at least the second plurality of notations to generate the architecture of the business system.); and
(c)    generating, using one or more architectural description techniques, a fourth set of information comprising one or more architectural descriptions, views and models corresponding to each potential architecture solution amongst the set of potential architectural solutions, (Sarkar, Paragraph [0028], The architecture description of a software intensive system desirably addresses the diverse set of stakeholder's concerns. Due to the diversity of the stakeholders concerns, the architecture may not be described in a one-dimensional way. Desirably, the architecture description is organized into a collection of views, where each view describes the architecture of the system from a specific perspective. Such a view is desirably described using a set of architecture modeling notations and desirably addresses one or more of the concerns of the system stakeholders, Paragraph [0009], lines 2-7, The method of this embodiment comprises modeling a plurality of viewpoints adapted for describing the architecture of the business system in the form of a collection of views and creating a software organization viewpoint adapted for providing a design framework for the architecture.); and
facilitating, based upon the one or more architectural description techniques and the mapping, the inter-environmental architecture implementation by: (a)    identifying a final architectural design amongst the set of potential architectural designs, wherein the final architectural design corresponds to one or more potential architectural solutions amongst the set of potential architectural solutions, (Sarkar, Paragraph [0035], lines 1-6, The illustrated system 10 desirably also includes a design rationale module 20 and a viewpoint traceability module 22. The design rationale module 20 can provide a prescriptive approach to define architecture principles, architecture decision, and architecture rationale by defining design rationale notations and explicit modeling constructs, and Paragraph [0049], lines 5-11, The and
(b)    generating a final set of integrated architectural descriptions, wherein the final set of integrated architectural descriptions correspond to the one or more potential architectural solutions amongst the set of potential architectural solutions, (Sarkar, Paragraph [0028], The architecture description of a software intensive system desirably addresses the diverse set of stakeholder's concerns. Due to the diversity of the stakeholders concerns, the architecture may not be described in a one-dimensional way. Desirably, the architecture description is organized into a collection of views, where each view describes the architecture of the system from a specific perspective. Such a view is desirably described using a set of architecture modeling notations and desirably addresses one or more of the concerns of the system stakeholders, Paragraph [0009], lines 2-7, The method of this embodiment comprises modeling a plurality of viewpoints adapted for describing the architecture of the business system in the form of a collection of views and creating a software organization viewpoint adapted for providing a design framework for the architecture).
Sarkar does not disclose defining, by one or more hardware processors, a plurality of architectural components, wherein the plurality of architectural components comprise a plurality of architecting workspaces, an architecture technique, a run-time and an architecture repository, and wherein the plurality of architecting workspaces comprise inter-alia of a process model and a component model.
Bowman-Amuah teaches defining, by one or more hardware processors, a plurality of architectural components, (Bowman-Amuah, Paragraph [0029], lines 3-5, An object is a software package that contains both data and a collection of related structures and procedures), wherein the plurality of architectural components comprise a plurality of architecting workspaces, (Paragraph [1379], The component-based systems, however, have the data model and process models encapsulated within the object model. In addition, the design of the component model is directly affected by the business processes which govern the way these objects interact. Therefore, with component-based systems, the object and component models encapsulate the data and process models), an architecture technique, (Paragraph [2137], line 1-2, obtaining raw data in the event/data generation layer), a run-time and an architecture repository, (Paragraph [0986], lines 3-5, A repository can store standard data, process, design, and development objects for use during application development activities) and wherein the plurality of architecting workspaces comprise inter-alia of a process model and a component model, (Paragraph [0030], lines 1-4, OOP components are reusable software modules which present an interface that conforms to an object model and which are accessed at run-time through a component integration architecture). Examiner’s Note: From the specification, plurality of architectural components may encapsulate information, a set of access methods and transformative operations hence the object can be seen as a component. Architecture technique is a plurality of tasks or activities such as obtaining data. Architecting workspace comprise process model and component model.

Sarkar does not disclose obtaining, from the architecture repository, an unstructured set of information comprising of an analytical data and a non-analytical data relevant to a set of architectural problems, wherein the unstructured set of information is gathered from a plurality of sources.
Bowman-Amuah teaches obtaining, from the architecture repository, an unstructured set of information comprising of an analytical data and a non-analytical data relevant to a set of architectural problems, wherein the unstructured set of information is gathered from a plurality of sources, (Paragraph [0983], Information Management of the development architecture is provided through an integrated development repository. At this level of integration, tools share a common repository of development objects, design documents, source code, test plans and data. Ideally, the repository would be a single database with an all-encompassing information model. Realistically, the repository must be built by integrating the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowman-Amuah to incorporate the teachings of Sarkar by obtaining, from the architecture repository, an unstructured set of information comprising of an analytical data and a non-analytical data relevant to a set of architectural problems, wherein the unstructured set of information is gathered from a plurality of sources. Doing so enables one to reuse analysis and design objects and deliverables from the repository which houses application development components including, data definitions, process models, message layouts, page designs, etc., (Bowman-Amuah, Paragraph [0988]).
The combination of Sarkar and Bowman-Amuah does not explicitly teach wherein the step of identifying the final architectural design comprises defining a unified standard of interaction corresponding to the defined plurality of architectural components based upon the component model
Hadar teaches wherein the step of identifying the final architectural design comprises defining a unified standard of interaction corresponding to the defined plurality of architectural components based upon the component model, (Hadar, Paragraph [0005], lines 1-8, According to one aspect of the present disclosure, a method for modeling an enterprise architecture includes associating, by the computer, a plurality of desired business capabilities with a plurality of requirements; and associating, by the computer, each of a plurality of technology components with one or more of the plurality of requirements, based on a respective technology supporting the one or more requirements).


Regarding claim 16, the combination of Sarkar, Bowman-Amuah and Hadar teaches the non-transitory machine readable information storage mediums of claim 15. Sarkar teaches, wherein the step of formulating the set of potential architectural designs comprises evaluating, based upon one or more evaluation techniques, the set of potential architectural designs for generating the multi-functional architectural design, and wherein the evaluation comprises analyzing the set of potential architectural designs using the one or more analysis techniques, (Paragraph [0036], This formal approach of capturing design rationale allows the user 16 to unambiguously explain (e.g., via notations that are captured and stored) why certain design decisions have been taken and their merits/demerits. This in turn helps the downstream design team and other stakeholders to understand, and more accurately translate, the architecture into 

Regarding claim 17, the combination of Sarkar, Bowman-Amuah and Hadar teaches the non-transitory machine readable information storage mediums of claim 15. Sarkar teaches, wherein the step of formulating the set of potential architectural designs is preceded by identifying, based upon at least one of a built-in function or a plug-in function, a set of functionalities and a set of architectural resources to execute the plurality of architectural components, (Sarkar, Paragraph [0004], A large and complex business system performs multiple business processes across various geographical locations. A software implementation of such a business system automates these business processes for higher accuracy, efficiency and productivity. The software architecture (also sometimes called architecture hereinafter) in this context is a specification that captures the structure and functionality of the software that implements the business system. The specification helps the various developers to understand and analyze different functional and quality of service aspects of the business system well before the software implementation of the business system). Doing so enables one to understand and analyze different functional and quality of service aspects of the system before the software implementation of the system, (Sarkar, Paragraph [0004]).

As to claim 19, the combination of Sarkar, Bowman-Amuah and Hadar teaches the non-transitory machine readable information storage mediums of claim 15. However, Sarkar and Bowman-Amuah does not specifically teach wherein the step of defining the plurality of architectural components comprises defining a plurality of tasks for executing the architecture technique based upon the process model, wherein defining the plurality of tasks comprises defining one or more sequences corresponding to the plurality of tasks based upon the process model, and wherein the one or more sequences determine the order in which the plurality of tasks are to be executed.
Hadar teaches wherein the step of defining the plurality of architectural components comprises defining a plurality of tasks for executing the architecture technique based upon the process model, (Hadar, Paragraph [0005], lines 8-16, The method also includes constructing, by the computer, a model of the enterprise architecture, said constructing comprising linking each of the technology components with one or more of the desired business capabilities based on the associating of the plurality of desired business capabilities with the plurality of requirements and the associating of each of the plurality of technology components with one or more of the plurality of requirements), wherein defining the plurality of tasks comprises defining one or more sequences corresponding to the plurality of tasks based upon the process model, and wherein the one or more sequences determine the order in which the plurality of tasks are to be executed, (Hadar, Paragraph [0048], lines 2-6, The implementation roadmap may specify what technologies need to be installed, in what order they need to be installed, and the associated activities that need to take place as part of each phase 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar and Bowman-Amuah to incorporate the teachings of Hadar wherein the step of defining the plurality of architectural components comprises defining a plurality of tasks for executing the architecture technique based upon the process model, wherein defining the plurality of tasks comprises defining one or more sequences corresponding to the plurality of tasks based upon the process model, and wherein the one or more sequences determine the order in which the plurality of tasks are to be executed. Doing this explains what has to be done by the system by identifying the necessary task, action or activity that must be accomplished, (Hadar, Paragraph [0027]) and also enables one to know activities during implementation such as scope of deployment, scope of use, scope of users, training required, (Sarkar, Paragraph [0048]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dutta et al. USPPN 2009/0300579.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128       


/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127